DETAILED ACTION
The Office acknowledges receipt of the Applicant’s response and amendment filed 14 September 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-12, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 8 and 14, each of these claims refer to “a sealing device” or “a contactless labyrinth seal”.  However, these claims each depend from claim 1 which already recites, “a sealing device”.  As such, the claims are indefinite because it cannot be determined if these claims are referring to a different seal device or the same seal device in claim 1.  Additionally, some of the other dependent claims of these refer to “the sealing device” and it cannot be ascertained if which sealing device that limitation is referring to since there are now two.  For the purposes of examination and when read in-light of the applicant’s specification, the various limitations reciting either “a sealing device” or “a contactless labyrinth seal” are all deemed to be referring to the same element.
Claims 9-12 and 16 are rejected for containing the same indefinite subject matter as their rejected base claims.

Regarding claim 16, the phrase "preferably a bellows" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of examination, the language that follows is deemed to be a preferred example but not explicitly required by the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (PG Pub 2010/0199604 A1) in view of Burgmeier et al. (PG Pub 2009/0056828 A1) hereinafter referred to as Burgmeier.
Regarding claim 1, Fischer discloses a machine (figs. 2-3) for distributing flowable media (paragraphs 35-36 – “hydrogen peroxide”) to containers (50), comprising:
a housing (20), with a transport device (18, 33, 34) for transporting the containers (50) which is arranged at least partially inside the housing (20; fig. 2), wherein this transport device has a rotatable carrier (18, 34); 
a distributor device (17, 19) which is arranged inside this housing (figs. 2-3) which accommodates at least one inlet (hole for 15 in #17) for the flowable medium (paragraphs 35-36 – “hydrogen peroxide”) and a plurality of outlets (outlets necessary for the fluid flow between #17 and 19) to which the flowable medium can be distributed; and 
a supply conduit (stationary part - #15; paragraph 36) which is suitable and intended for supplying the flowable medium to the inlet (paragraphs 35-36 – “hydrogen peroxide”), wherein the distributor device (17, 19) is connected non-rotatably to the carrier (paragraph 11 – “These nozzles arranged above the mouths are preferably designed in such a way that they rotate in the region of the respective transport star wheel in a manner fixedly assigned to the containers”, paragraphs 34-36; fig. 3 – Fischer discloses (paragraph 11) that the nozzles (11) are fixed in a non-rotatable fashion relative to carrier 18, 34.  The nozzles 11 are also shown as being fixedly connected to the distributor device via connecting lines (19).  Fischer also discloses that a rotating part (17) of the distributor is connected to lines (19).  Also, fig. 3 is deemed to show a fixed connection between #17 and 34 in the form of the center connecting column.  As such, Fischer is deemed to disclose wherein the distributor device is connected non-rotatably to the carrier as they are deemed to rotate in unison with one another and therefore do not rotate relative to one another.).
Wherein the Applicant may argue that Fischer does not disclose that the distributor is connected non-rotatably to the carrier, the Office alternatively previously took official notice in the Office Action of 21 June 2022 that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the distributor connected non-rotatably to the carrier.  Doing so would have been necessitated by the need to keep the connecting lines (19) from becoming entangled.  If there was relative rotation between the carrier and the transport device, the distributor the lines (19) that connect those two elements would have become entangled and be subject to twisting forces which could damage them.  Having the distributor connected non-rotatably to the carrier would ensure this did not occur.  The well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice (MPEP 2144.03 C).

Fischer fails to disclose wherein a sealing device is arranged between the supply conduit and the distributor device, wherein the sealing device is suitable and intended for guiding the flowable medium from the supply conduit to the inlet.
However, Burgmeier teaches wherein a sealing device (10, 15, 16, 17, 20, 21) is arranged between the supply conduit (12) and the distributor device (4), wherein the sealing device is suitable and intended for guiding the flowable medium from the supply conduit to the inlet (paragraph 37 – “gap 10 also acts as a seal between the distribution chamber 4 and the areas located outside this distribution chamber 4”; paragraph 36 – “Starting from the gap 10, the medium is deflected and, after passing the two bearing devices 15, passes back down again and out of the apparatus 1”; as such it is suitable and intended for ensuring the medium eventually flow into the inlet of distribution chamber 4.  Regarding the limitation of “intended” it has been held that how a device is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex Parte Masham, 2 USPQ F.2d 1647 (1987).).
Given the teachings of Burgmeier, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have a sealing device between the supply conduit and distributor device of Fischer.  Doing so would ensure the flow of media in a proper direction out of the distributor and prevent leakage between the supply conduit and the distributor device.

Regarding claim 2, Fischer discloses wherein the supply conduit (stationary part - #15; paragraph 36) is arranged, at least partially, non-rotatably (stationary part - #15; paragraph 36) with respect to the carrier and the distributor device (17, 19) is rotatable relative to the supply conduit (paragraph 36).

Regarding claim 3, Fischer discloses wherein the transport device (18, 33, 34) is a component of a processing device (#2, fig. 2, paragraphs 13, 35 and 37).

Regarding claim 4, Fischer discloses wherein the flowable medium is gaseous H202 (paragraph 35).

Regarding claim 5, Fischer discloses wherein at least the machine in its entirety is arranged in a clean room (paragraphs 9).

Regarding claim 6, Fischer as modified by Burgmeier above discloses a sealing device (10, 15, 16, 17, 20, 21), the sealing device being is arranged between the supply conduit (12) and the distributor device (4).

Regarding claim 7, Fischer discloses wherein the inlet (hole for 15 in #17) has comprises an inlet conduit (hole for 15 in #17) which is arranged non-rotatably on the distributor device (17) and is fluidically connected to the supply conduit (stationary part - #15; paragraph 36).

Regarding claim 8, Fischer as modified by Burgmeier above discloses a sealing device (10, 15, 16, 17, 20, 21), the sealing device being is arranged between the supply conduit (12) and the distributor device (4).

Regarding claim 12, Fischer as modified by Burgmeier above discloses wherein the sealing device (Burgmeier – 10, 15, 16, 17, 20) is configured as a shaft sealing ring (Elements 16 and 15 form a shaft which acts as a seal and runs around the supply conduit 12 thus meeting the claim limitation as written).

Regarding claim 15, Fischer discloses a method for processing containers (50; Abstract, paragraphs 35-36), wherein the containers are transported by means of a transport device (18, 33, 34) and being acted upon during this transport by a flowable medium (paragraphs 35-36 – “hydrogen peroxide”), and wherein the transport device (18, 33, 34) has a rotatable carrier (18, 34), by means of which the containers (50) are transported along a substantially circular path (fig. 2) and this carrier is located inside a housing (20; figs. 2-3), wherein the flowable medium is fed by means of a supply conduit (stationary part - #15; paragraph 36) to a distributor device (17, 19) likewise located inside this housing (20; figs 2-3) via an inlet (hole for 15 in #17) and the distributor device distributes the flowable medium to a plurality of outlets (19, 11), wherein the distributor device is non-rotatably connected to the rotatable carrier (paragraph 11 – “These nozzles arranged above the mouths are preferably designed in such a way that they rotate in the region of the respective transport star wheel in a manner fixedly assigned to the containers”, paragraphs 34-36; fig. 3 – Fischer discloses (paragraph 11) that the nozzles (11) are fixed in a non-rotatable fashion relative to carrier 18, 34.  The nozzles 11 are also shown as being fixedly connected to the distributor device via connecting lines (19).  Fischer also discloses that a rotating part (17) of the distributor is connected to lines (19).  Also, fig. 3 is deemed to show a fixed connection between #17 and 34 in the form of the center connecting column.  As such, Fischer is deemed to disclose wherein the distributor device is connected non-rotatably to the carrier as they are deemed to rotate in unison with one another and therefore do not rotate relative to one another.).
Wherein the Applicant may argue that Fischer does not disclose that the distributor is connected non-rotatably to the carrier, the Office alternatively previously took official notice in the Office Action of 21 June 2022 that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the distributor connected non-rotatably to the carrier.  Doing so would have been necessitated by the need to keep the connecting lines (19) from becoming entangled.  If there was relative rotation between the carrier and the transport device, the distributor the lines (19) that connect those two elements would have become entangled and be subject to twisting forces which could damage them.  Having the distributor connected non-rotatably to the carrier would ensure this did not occur.  The well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice (MPEP 2144.03 C).

Fischer fails to disclose wherein a sealing device is arranged between the supply conduit and the distributor device, wherein the sealing device is suitable and intended for guiding the flowable medium from the supply conduit to the inlet.
However, Burgmeier teaches wherein a sealing device (10, 15, 16, 17, 20, 21) is arranged between the supply conduit (12) and the distributor device (4), wherein the sealing device is suitable and intended for guiding the flowable medium from the supply conduit to the inlet (paragraph 37 – “gap 10 also acts as a seal between the distribution chamber 4 and the areas located outside this distribution chamber 4”; paragraph 36 – “Starting from the gap 10, the medium is deflected and, after passing the two bearing devices 15, passes back down again and out of the apparatus 1”; as such it is suitable and intended for ensuring the medium eventually flow into the inlet of distribution chamber 4.  Regarding the limitation of “intended” it has been held that how a device is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex Parte Masham, 2 USPQ F.2d 1647 (1987).).
Given the teachings of Burgmeier, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have a sealing device between the supply conduit and distributor device of Fischer.  Doing so would ensure the flow of media in a proper direction out of the distributor and prevent leakage between the supply conduit and the distributor device.

Claim(s) 9-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (PG Pub 2010/0199604 A1) in view of Burgmeier (PG Pub 2009/0056828 A1) in view of Stark (US Patent 5,653,091).
Regarding claims 9 and 16, Fischer as modified by Burgmeier discloses a sealing device (Burgmeier - 10, 15, 16, 17, 20, 21) along the axis of rotation (Fischer - axis of rotation of #17; Burgmeier – Axis D), but fails to disclose wherein the sealing device comprises a resilient element along the axis of rotation and preferably a bellows.
However, Stark teaches wherein the sealing device (12, 14) comprises a resilient element (14) along the axis of rotation (col. 3 lines 47-56) (and preferably a bellows).
Given the teachings of Stark, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the resilient element of Stark with the sealing device of Fischer as modified by Burgmeier.  Doing so would provide additional protecting to ensure the sterilizing medium did not escape and while still allowing for relative movement between various components as might be needed.

Regarding claim 10, Fischer as modified by Burgmeier as modified by Stark above discloses wherein the resilient element (Stark - 14) connects the supply conduit (Fischer - stationary part - #15; paragraph 36; Burgmeier - 12) to the inlet (Fischer - hole for 15 in #17; Burgmeier - 6) of the distributor device (Fischer – 17, 19; Burgmeier - 4).

Regarding claim 11, Fischer as modified by Burgmeier above discloses wherein the sealing device (Burgmeier - 15, 16, 17, 20) comprises a bearing device (Burgmeier - 15) for rotatable support of at least one element of the inlet (Burgmeier - 6) or of the supply conduit.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (PG Pub 2010/0199604 A1) in view of Burgmeier (PG Pub 2009/0056828 A1) in view of Braun et al. (DE 10 2011 056 440 A1) hereinafter referred to as Braun.
Regarding claim 13, Fischer discloses wherein the supply conduit (stationary part - #15; paragraph 36) and distributor (17, 19) rotate relative to one another, but does not specifically disclose wherein the feed conduit and the distributor device are constructed without contact.
However, Braun teaches wherein the feed conduit (14) and the distributor device (32) are constructed without contact (fig. 4a-4b).
Given the teachings of Braun, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the feed conduit and distributor device of Fischer be constructed without contact as taught by Braun.  Doing so would provide a valve arrangement between these two components and allow for the controlled flow of medium into the distribution device.

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 14 September 2022 have been fully considered but they are not persuasive. 
The Applicant’s arguments focus on the amendments to claims 1 and 15 and how Fischer fails to disclose the newly amended subject matter.  While the limitations are not disclosed in Fischer they are deemed to be taught by Burgmeier as detailed in the rejection above.  The arguments to not address Burgmeier in this regard and as such the rejection detailed above stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731